The order of reversal entered in this case was predicated of the matters assigned for error in assignments of error numbered 75 and 76. In the application for rehearing our attention is called to the fact that in the original brief filed for the appellant these assignments of error were not insisted upon. L. N. R. R. Co. v. Holland, 173 Ala. 675, 693, et seq.,55 So. 1001; Dickens v. Dickens, 174 Ala. 345, 56 So. 809; Rosenau v. Powell, 184 Ala. 396, 63 So. 1020; W. U. Tel. Co. v. Emerson, 14 Ala. App. 247, 69 So. 335. The further fact that the matter of these assignments was, subsequent to the submission, urged in the supplemental brief did not operate to retract the waiver resulting from the failure of the appellant to insist upon these errors in the brief filed when the appeal was submitted. It, therefore, results that the consideration accorded the subject-matter of these assignments was illadvisedly bestowed, and that the decision thereupon was not invited or justified. The rehearing is granted, the judgment of reversal is set aside; and the cause is affirmed.
Affirmed. All the Justices concur.